CHIEF JUSTICE




                                                S
 CAROLYN WRIGHT                                                                          LISA MATZ
JUSTICES                                                                             CLERK OF THE COURT
 JIM MOSELEY                                                                            (214) 712-3450
 DAVID L. BRIDGES                                                                 lisa.matz@5th.txcourts.gov
 MICHAEL J. O’NEILL
                                                                                        GAYLE HUMPA
 KERRY P. FITZGERALD
 MOLLY FRANCIS                          Court of Appeals                           BUSINESS ADMINISTRATOR
                                                                                        (214) 712-3434
 DOUGLAS S. LANG
 ELIZABETH LANG-MIERS            Fifth District of Texas at Dallas               gayle.humpa@5th.txcourts.gov
 ROBERT M. FILLMORE                     600 COMMERCE STREET, SUITE 200                    FACSIMILE
 LANA MYERS                                  DALLAS, TEXAS 75202                        (214) 745-1083
 DAVID EVANS                                    (214) 712-3400
                                                                                          INTERNET
 DAVID LEWIS
                                                                                  HTTP://5TH.TXCOURTS.GOV
 ADA BROWN



                                             May 19, 2014



     Bruce Cameron                       Kimberly Duncan
     Attorney at Law                     Frank Crowley Courts
     2309 Boll St.                       133 N. Riverfront Blvd Ste. 19
     Dallas, Texas 75204                 Dallas, Texas 75027

     Re:      James Riley V. The State of Texas: 05-13-00900-CR, 05-13-00901-CR F-1140796-S and
              F-1140798-S


     Dear Attorneys:

     Enclosed is a corrected Memorandum Opinion issued May 8, 2014. Both trial court cause numbers
     are now indicated on the Opinion.

     Please replace your previous copy with the enclosed.


     Sincerely,




     Lisa Matz
     Clerk of the Court


     cc:      Andy Chatham
              Gary Fitzsimmons